Citation Nr: 0830718	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-26 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs Regional Office in 
Cleveland, Ohio.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in March 2007.  A transcript 
of the hearing is associated with the claims file.

In July 2007, the Board remanded the matter to the RO via the 
AMC, for due process considerations, to obtain several 
private medical records not yet associated with the claims 
file, to obtain Social Security Administration records, and 
to schedule the veteran for a VA psychiatric examination.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A chronic anxiety disorder was not manifested in service or 
in the veteran's first post-service year, and is not shown to 
be related to his service.


CONCLUSION OF LAW

Service connection for an anxiety disorder is not 
established.  38 U.S.C.A. 1110, 1112, 1137, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises. It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. § 
3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience. Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

The veteran claims that his anxiety disorder began in 
service.  Specifically, he refers to a motor vehicle accident 
in Germany and a second head wound while in service.  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence submitted includes VA 
treatment records, Social Security Administration (SSA) 
records, and private records.  These records chronicle a 
history of mental illness, including anxiety.  Based on this 
evidence, the first requirement of a current disability is 
fulfilled.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The service 
medical records (SMRs) are silent for any complaints, 
treatments, or diagnoses of an anxiety disorder, and the 
records do not indicate any treatment for the claimed 
accidents.  The Board finds that the service records provide 
limited negative evidence against this claim.

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  

The RO obtained VA outpatient medical records from January to 
December 2004.  These records are silent on the etiology of 
the veteran's anxiety disorder.

Pursuant to the Board's July 2007 remand, the VA obtained the 
veteran's SSA records.  An October 1985 SSA decision awarded 
disability benefits, citing the primary diagnosis as "major 
depression" and indicating that the disability began 
"6/30/79" (well after service).  The psychological 
evaluation performed in conjunction with the SSA claim made 
no mention of the veteran's anxiety having any connection to 
his time in service.  The Board finds that these records are 
entitled to some probative weight against this claim.

The veteran submitted two medical statements from his 
treating physician, Dr. "B.".  The first letter was written 
in January 1997 in support of the SSA claim.  The second 
letter was written in April 2008, in support of this VA 
claim.  In neither letter does Dr. B. clearly connect the 
veteran's psychological problems with his time in service.  
Based on a review of these statements, the Board finds that 
they are entitled to low probative value.

Pursuant to the Board's remand, the veteran was afforded a VA 
psychological examination in April 2008.  The examiner's 
diagnosis was of depressive disorder, anxiety disorder, and 
personality disorder by history.  The examiner noted, "the 
veteran describes an anxiety disorder that began the very 
moment that the first demand was placed on him during 
military service and that was based in fear of making 
mistakes and not liking to have others in positions of 
authority over him.  Given the veteran's childhood history of 
serious and prolonged physical abuse by his father, it would 
appear that the genesis of these reactions was necessarily 
prior to military service."  

The examiner opined that "the veteran's reported 
difficulties would be very consistent with the behavior of an 
abused child in relationship to the abusive parent."  The 
examiner also noted that the veteran did not report seeking 
mental health treatment during service, and that his wife 
reports that he was most stable during service, progressively 
deteriorating in response to life stressors occurring after 
military service.

The examiner concluded, "it is my opinion that the veteran's 
anxiety disorder is not caused by or related to military 
service."

The Board must find that this opinion is entitled to great 
probative weight and provides evidence against this claim, 
clearly indicating that the examiner was unable to find any 
connection between the veteran's claimed condition and his 
service.

Simply stated, the Board finds that the VA examination, the 
post-service treatment records, and the service records 
provide evidence against this claim, indicating that the 
anxiety disorder is not related to service.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In the present case, to the extent that the veteran is able 
to observe continuity of psychiatric symptoms since service, 
his opinions are outweighed by the lack of pertinent findings 
of chronic disability in service, the lack of pertinent 
findings after service, and the lack of any medical opinion 
linking or indicating a link to service.  In sum, the medical 
evidence demonstrates that the veteran is not entitled to 
service connection for an anxiety disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in January 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and SSA records.  The veteran submitted 
private records, and was provided an opportunity to set forth 
his or her contentions during the Travel Board hearing before 
the undersigned Veterans Law Judge in March 2007.  The 
appellant was afforded a VA medical examination in April 
2008.  Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for an anxiety disorder is denied.

____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


